Citation Nr: 0126608	
Decision Date: 11/20/01    Archive Date: 11/27/01

DOCKET NO.  99-11 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to continued authorization to receive monthly 
fee-basis outpatient psychotherapy.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel


INTRODUCTION

The veteran had active naval service from February 1966 to 
December 1969.  This matter comes to the Board of Veterans' 
Appeals (Board) from the Department of Veterans Affairs (VA) 
Albuquerque Medical Center (MC) February 1999 decision, 
denying continued authorization to receive fee-basis 
outpatient psychotherapy.  Subsequently, the claims file was 
transferred to the Albuquerque Regional Office which has 
retained jurisdiction of the case.

In October 2000, the Board remanded this case for further 
development of the evidence.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities include loss 
of use of both feet, muscle group XIV disability, right knee 
ankylosis, lumbar spine arthritis, residuals of left and 
right femur fracture, and chronic acquired psychiatric 
disability; a 100 percent disability rating, as well as 
special monthly compensation on account of loss of use of one 
foot with the loss of use of one leg at a level or with 
complications preventing natural knee action with prosthesis 
in place, has been in effect since June 1976.

2.  The veteran was in receipt of private fee-basis 
outpatient psychotherapy until March 1999.

3.  The evidence shows that the Vet Center in Santa Fe is 
geographically accessible to him, and it is capable of 
providing his needed outpatient psychotherapy.


CONCLUSION OF LAW

The criteria for continued authorization to receive fee-basis 
outpatient psychotherapy have not been met.  38 U.S.C.A. 
§ 1703 (West 1991); 38 C.F.R. § 17.52 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new requirements regarding 
notice to veterans and their representatives and specified 
duties to assist in the development of a claim.  Consistent 
with such duty, the Board remanded this case in October 2000 
for additional development of the evidence.  On review of the 
claims folder, the Board finds that all required notice and 
development action specified in VCAA, the implementing 
regulatory changes (66 Fed. Reg. 45,630 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and the October 2000 remand have been complied 
with in this appeal.  The April 1999 statement of the case, 
and January and March 2001 supplemental statements of the 
case, provided the veteran and his representative, 
specifically satisfy the § 5103A requirement of the new 
statute in that they clearly notify them of the evidence 
necessary to substantiate his claim.  

The duty to assist under the amended § 5103A has been 
fulfilled as all the evidence and records identified by the 
veteran as plausibly relevant to his pending claim have been 
collected for review.  In compliance with the October 2000 
remand, the RO obtained additional evidence to document 
availability of outpatient psychotherapy at the Santa Fe Vet 
Center; it reviewed, fully explained, and decided the 
veteran's claim of entitlement to continued authorization to 
receive fee-basis outpatient psychotherapy, considering all 
applicable law, and pertinent evidence of record (both VA and 
private); and, having determined that continued authorization 
to receive fee-basis outpatient psychotherapy was 
unwarranted, it re-certified the appeal to the Board.  The 
Board is of the opinion that the October 2000 remand orders 
were fully satisfied and another remand of this case is 
unwarranted, notwithstanding the veteran's representative's 
October 2001 contention to the contrary.  

Under the applicable criteria, when VA facilities are not 
capable of furnishing economical hospital care or medical 
services because of geographical inaccessibility, or are not 
capable of furnishing the care or services required, the 
Secretary, as authorized in § 1710 of this title, may 
contract with non-VA facilities in order to furnish hospital 
care or medical services to a veteran for the treatment of a 
service-connected disability or any disability of a veteran 
who has a total disability permanent in nature from a 
service-connected disability.  38 U.S.C.A. § 1703(a) and 
38 C.F.R. § 17.52.  The term "medical services," as defined 
in 38 U.S.C.A. § 1701(6), includes psychotherapy.

Appellate jurisdiction of the Board extends to questions of 
eligibility for hospitalization, outpatient treatment, and 
nursing home and domiciliary care; for devices such as 
prostheses, canes, wheelchairs, back braces, orthopedic 
shoes, and similar appliances; and for other benefits 
administered by the Veterans Health Administration.  However, 
medical determinations, such as determinations of the need 
for and appropriateness of specific types of medical care and 
treatment for an individual, are not adjudicative matters and 
are beyond the jurisdiction of the Board.  See 38 C.F.R. 
§ 20.101 (2001).

In Meakin v. West, 11 Vet. App. 183 (1998), the U.S. Court of 
Appeals for Veterans Claims (the Court) held that the Board 
had jurisdiction to decide whether a claimant was eligible 
for fee-basis medical care.  The Court held that in 
determining whether a claimant would be entitled to fee basis 
outpatient medical care, it must be established not only that 
he is a veteran and that he seeks treatment for a service-
connected disability, but also that VA facilities are either 
(1) geographically inaccessible, or (2) not capable of 
providing the care or services that the claimant requires.  
With regard to the latter, the Court held that the 
determination of whether a VA facility was capable of 
furnishing specific care or services did not involve a 
medical determination, as does the question of the "need for 
and appropriateness of specific types of medical care and 
treatment," as contemplated by 38 C.F.R. § 20.101. 

The evidence in this case indicates that the veteran resides 
in Santa Fe.

Service connection is currently in effect for the following 
disabilities: loss of use of both feet due to fractured 
femurs, with drop foot on the right and unstable left knee, 
rated 100 percent disabling since June 1976; muscle group XIV 
disability, with left knee arthritis, rated 30 percent 
disabling since January 1972; right knee ankylosis, with knee 
arthritis, rated 30 percent disabling since June 1976; lumbar 
spine arthritis, rated 10 percent disabling since April 1974; 
chronic psychiatric disability (diagnosed as depressive 
neurosis), rated 10 percent disabling since June 1976; and 
residuals of left and right femur fracture, rated 
noncompensable since August 1971; since June 1976, he is 
entitled to special monthly compensation on account of loss 
of use of one foot with the loss of use of one leg at a level 
or with complications preventing natural knee action with 
prosthesis in place.

In January 1999, the veteran's private psychiatrist, R. 
Hillman, M.D., filed a claim on his behalf, for continued 
authorization to treat him in monthly psychotherapy sessions 
in his Santa Fe office.  Dr. Hillman indicated that the 
veteran had constant, severe pain from his service-connected 
disabilities, and that he was addicted to pain medication in 
the past.  He reported that thanks to psychotherapy, the 
veteran was able to overcome his addition and was currently 
prescribed "minor tranquilizers for his anxiety" (and he 
took his medication "appropriately"); he was described as 
able to cope with his chronic pain and anxiety with the 
assistance of ongoing psychotherapy and medical management.  
The private  physician indicated that, because of the 
chronic, severe pain and functional impairment from the 
service-connected disabilities of the lower extremities, the 
veteran was unable to travel long distances for treatment.

With his January 1999 letter, Dr. Hillman submitted records 
of the veteran's therapy sessions, from February 1998 to 
March 1999, documenting treatment for emotional distress and 
impairment, as well as for physical pain.  

In February 1999, Dr. Hillman indicated that, in addition to 
having been affected by constant pain and major depression, 
the veteran's bilateral leg disability was of such nature and 
severity that it rendered him essentially unable to travel 
long distances for treatment.  Although psychotherapy allowed 
the veteran to overcome his prior pain medication addiction, 
it was noted that he continued to require ongoing outpatient 
psychotherapy to deal with chronic pain and psychological 
problems.

In May 1999, Dr. Hillman indicated that he treated the 
veteran for more than 20 years for chronic pain management 
and depression stemming from his service-connected 
disabilities.  Reportedly, due to the chronic, severe pain 
and functional impairment, the veteran was unable to travel 
to Albuquerque (the nearest VAMC) for psychiatric treatment.  
Dr. Hillman indicated that the veteran should be permitted to 
continue to receive psychiatric treatment in Santa Fe, as 
requiring him to travel to Albuquerque would impose undue 
hardship on him.  

In May 1999, P. Briggs, M.D., indicated that the veteran had 
permanent physical disability making it very difficult for 
him to travel.  He recommended that the veteran seek 
medical/psychiatric treatment (including from Dr. Hillman) 
locally in Santa Fe.  

In May 1999, S. Weiner, M.D., indicated that the veteran 
underwent psychiatric treatment, on a monthly basis, in Santa 
Fe.  Dr. Weiner indicated that the veteran had serious and 
severe impairment from his service-connected disabilities, 
essentially rendering him unable to travel to Albuquerque for 
monthly psychiatric treatment; he stated that to require him 
to travel to Albuquerque every month, would impose an undue 
hardship.  He concluded that it was a "medical necessity" 
for the veteran to continue receiving psychiatric treatment 
in Santa Fe.  

In July 1999, an official of the Albuquerque VAMC denied 
entitlement to continued authorization to receive fee-basis 
outpatient psychotherapy, beyond March 1999, concluding that 
the veteran was able to travel to the Albuquerque VAMC for 
treatment (observing that he traveled to that facility, at 
times, for treatment of his service-connected musculoskeletal 
disabilities), and that appropriate treatment was feasibly 
available at a local VA facility in Santa Fe.  

The veteran contends, essentially, that continued 
authorization should be allowed for him to receive monthly 
psychotherapy from Dr. Hillman in Santa Fe, as he is unable 
to travel to the (nearest) VAMC in Albuquerque, because he 
established a trusting relationship with Dr. Hillman over the 
years and felt unable to establish a comfortable relationship 
with another physician (especially if it were based on 
therapy via teleconferencing), and because his required 
medication is unavailable in Albuquerque, but it is available 
in Santa Fe.  

Pursuant to the October 2000 remand, requesting the RO to 
further develop evidence relative to availability and 
feasibility of required outpatient psychotherapy at the Vet 
Center in Santa Fe, a December 2000 memorandum from the Chief 
of Psychiatric Service at the Albuquerque VAMC was associated 
with the record.  Having reviewed the veteran's claims file, 
that VA physician concluded that he could find "no 
indication to continue the fee contract with Dr. Hillman."  
He observed that the evidence, overall, indicated that 
requiring the veteran to travel to Albuquerque for 
psychotherapy on a monthly basis would impose a hardship on 
him, conceding in essence that required psychotherapy should 
be provided locally in Santa Fe.  Having reviewed the claims 
file, the correspondence and treatment records from Dr. 
Hillman, and having conferred with the director of the Vet 
Center in Santa Fe, it was determined that supportive 
psychotherapy services, needed by the veteran and provided by 
Dr. Hillman, were in fact available at the Vet Center in 
Santa Fe.  It was also observed that, if additional services 
were required to treat the veteran (such as pain management, 
psychopharmacologic intervention, or additional psychological 
or biological modalities), a complete treatment plan and 
justification why only Dr. Hillman could provide such 
treatment, would have to be developed and submitted for 
consideration (including on the question of the veteran's 
ability to receive any additional treatment/services via 
telemedicine).  

In February 2001, Dr. Hillman indicated that he had treated 
the veteran for post traumatic stress disorder since 1975, 
describing the pertinent medical history relative to his 
psychiatric and physical disability and impairment.  He 
indicated that the veteran was unable to ambulate without 
crutches, that he was in constant pain, and that he 
experienced constant anxiety for which he was treated with 
medication.  Because of the severity of his 
injuries/disabilities, it was extremely difficult for him to 
travel to Albuquerque for treatment.

In March 2001, a team leader of the Vet Center in Santa Fe 
stated that the veteran was eligible to participate in the 
tele-health program at that facility; participation in that 
program would allow him to be seen by a qualified 
psychiatrist for therapy and medication.  It was noted that 
the Tele-Health program was a state-of-the-art, real time 
digital television communication system that was being 
successfully used by northern New Mexico veterans for 
psychiatric treatment; he enclosed a photocopy of a brochure 
describing the telemedicine program.  

Based on the foregoing, the Board finds that the criteria of 
entitlement to continued authorization to receive monthly 
fee-basis outpatient psychotherapy have not been met.  
Initially, the Board notes that the veteran's basic 
eligibility to receive some form of outpatient care through 
the VA for his psychiatric disability is not in dispute; the 
matter of authorization for medical services was decided in 
his favor as he was found to be in need of the treatment 
appropriate for his conditions.  While he received his care 
from Dr. Hillman until March 1999 at VA expense, under the 
fee-basis program, following a 1999 review, the VA Medical 
Administration Service decided to terminate the fee-basis 
status, concluding that adequate outpatient psychotherapy at 
VA expense could be obtained at the Vet Center in Santa Fe.

Once eligibility for fee basis care is established, the 
decision to authorize fee-basis care is entirely at the 
discretion of the Secretary ("shall" versus "may").  See 
38 U.S.C. § 1710(a)(1) (VA shall furnish hospital care, and 
may furnish nursing home care to a veteran who has a service 
connected disability rated at 50 percent or more); see also 
Webb v. Brown, 7 Vet. App. 122, 125 (1994) (Holdaway, J., 
concurring) ("On the face of the statute [38 U.S.C. 
§ 1703(a)], . . . the use of the word 'may' connotes complete 
unfettered discretion of the Secretary").

The Board has no authority to review decisions made by the 
Secretary which rest entirely within his discretion in the 
absence of evidence that such determination was arbitrary, 
capricious, an abuse of discretion, or otherwise not in 
accordance with law.  Malone v. Gober, 10 Vet. App. 539 
(1997).  The arbitrary and capricious standard is very 
narrow, mandating judicial affirmance if a rational basis 
exists for an agency decision even if the court may disagree.  
Environmental Defense Fund v. Costle, 211 U.S. App. D.C. 313, 
657 F.2d 275, 283 (D.C. Cir. 1981). 

In this case, the evidence of record fails to show that the 
decision to discontinue the veteran's fee-basis outpatient 
medical care was arbitrary, capricious, an abuse of 
discretion, or otherwise not in accordance with law.  The 
evidence of record, including letters from several private 
physicians, as well as the veteran's own contention, 
indicates that the severity of impairment from his service-
connected disabilities of the lower extremities does in fact 
prevent him from extensive travel.  It appears that requiring 
him to travel from his place of residence in Santa Fe to the 
VAMC in Albuquerque for monthly psychotherapy sessions would 
impose on him a burden; the private physicians, identified 
above, essentially agreed and recommended that he not be 
required to travel and that he should receive his care in 
Santa Fe.  Moreover, the reviewing physician from the VAMC in 
Albuquerque, having examined the claims file, conceded that 
monthly travel to Albuquerque would impose a hardship on the 
veteran.  

Although the evidence indicates that the veteran is unable to 
travel for monthly outpatient psychotherapy at the VAMC in 
Albuquerque, due to his physical condition, there is a Vet 
Center located nearby in the city of his residence, Santa Fe; 
Santa Fe is also the city where he receives psychotherapy 
from Dr. Hillman; all physicians in this case have 
recommended that the veteran receive his treatment in Santa 
Fe; none of the physicians have shown, however, that only Dr. 
Hillman in Santa Fe is capable of providing adequate and 
necessary treatment.  It has never been suggested, nor is it 
otherwise evident in the record, that the location of the Vet 
Center in Santa Fe is less accessible to the veteran than Dr. 
Hillman's office.  

The VA physician at the Albuquerque VAMC, having reviewed the 
claims file, observed that Dr. Hillman provided the veteran 
with supportive psychotherapy; having conferred with an 
official of the Vet Center in Santa Fe, he was assured that 
such therapy was available to the veteran at that Vet Center.  
Although it was observed that additional modalities of 
treatment/therapy could possibly be best obtained from Dr. 
Hillman, the evidence of record showed that only the question 
of outpatient psychotherapy was currently at issue; he 
indicated that a detailed plan for any additional 
treatment/therapy (including the veteran's ability/inability 
to participate in telemedicine treatment) would have to be 
submitted for review and consideration.  

Finally, in March 2001, an official of the Santa Fe Vet 
Center clearly indicated that the veteran was eligible to 
participate in the state-of-the-art, real time Tele-Health 
program at that facility, and that this program would allow 
him to be seen by a qualified psychiatrist for medication 
therapy purposes on a monthly basis.  

The Board has no reason to doubt that a transition to a VA 
caregiver might be difficult for the veteran, who is disabled 
with chronic psychiatric disability.  However, under 
applicable law, this potential difficulty does not constitute 
a valid reason for continuation of fee-basis treatment when 
appropriate therapy and treatment at a VA facility is 
feasibly available.  The evidence of record, as a whole, 
indicates quite clearly that the Santa Fe Vet Center is 
capable of providing the pyschotherapy care and services that 
the veteran requires.  There is no medical evidence to the 
effect that Dr. Hillman, and only Dr. Hillman, can provide 
the veteran with necessary treatment.  Accordingly, the Board 
concludes that the veteran's fee-basis outpatient medical 
care was properly discontinued.  38 U.S.C.A. §§ 1701, 1703, 
1710; 38 C.F.R. § 17.52.


ORDER

The veteran's fee-basis outpatient psychotherapy was properly 
discontinued; to this extent, the appeal is denied.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 


